84464: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13707: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84464


Short Caption:GARCIA VS. SALAZARCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A849595Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKenly U. Garcia
					In Proper Person
				


RespondentPablo SalazarMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/31/2022Filing FeeFiling Fee due for Appeal. (SC)


03/31/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-09993




03/31/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-09996




03/31/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-10035




04/08/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-11132




04/11/2022Filing FeeFiling Fee Paid. $250.00 from Kenly Garcia.  Check no. 0000005011. (SC)


04/13/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-11723




04/29/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Respondent's motion to dismiss this appeal is denied as moot.]  NNP22-AS/EC/KP   (SC)22-13707





Combined Case View